             Case 3:18-cv-07689-LB Document 141 Filed 12/30/19 Page 1 of 2




1    Christine C. Ross (SBN 280646)
     James W. Carbin (Admitted Pro Hac Vice)
2    DUANE MORRIS LLP
     Spear Tower
3    One Market Plaza, Suite 2200
     San Francisco, CA 94105-1127
4    Telephone: +1 415 957 3000
     Fax: +1 415 957 3001
5    E-mail:    ccross@duanemorris.com
                jwcarbin@duanemorris.com
6
     Attorneys for Defendants
7    FALVEY CARGO UNDERWRITING, LTD.
     NAVIGATORS UNDERWRITING AGENCY
8    LIMITED, CHUBB UNDERWRITING AGENCIES
     LTD., AEGIS LONDON HOLDINGS LTD, ARGENTA
9    SYNDICATE MANAGEMENT LIMITED, CANOPIUS
     MANAGING AGENTS LIMITED, ARGO MANAGING
10   AGENCY 1200, MS AMLIN PLC, LIBERTY
     CORPORATE CAPITAL LTD, BEAZLEY GROUP
11   LTD., CATHEDRAL UNDERWRITING LIMITED
     (UK), AXIS MANAGING AGENCY LIMITED,
12   CHAUCER SYNDICATES LIMITED, ANTARES
     UNDERWRITING LIMITED, HISCOX INSURANCE
13   COMPANY LTD, ALLIED WORLD ASSURANCE
     COMPANY HOLDINGS, GMBH, IRONSHORE, INC.
14   AND CHINA RE UK LTD.

15
                           IN THE UNITED STATES DISTRICT COURT
16
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
17

18   MICRON TECHNOLOGY, INC., MICRON               Case No.: 3:18-cv-07689-LB
     MEMORY TAIWAN CO., LTD, MICRON
19   TECHNOLOGY TAIWAN, INC., MICRON               [PROPOSED] ORDER GRANTING
     SEMICONDUCTOR ASIA PTE. LTD., and             ADMINISTRATIVE MOTION TO
20   MICRON SEMICONDUCTOR ASIA                     WITHDRAW AS COUNSEL
     OPERATIONS PTE. LTD.,
21                                                 [LOCAL RULES 5-1 AND 11-5]
                         Plaintiffs,
22
               v.
23                                                 Judge:               Hon. Laurel Beeler
     FACTORY MUTUAL INSURANCE COMPANY,             Complaint Filed:     December 21, 2018
24   and FALVEY CARGO UNDERWRITING, LTD.,          FAC Filed:           November 27, 2019

25                       Defendants.

26

27

28

     DM1\10246420.1                            1                 Case No.: 3:18-cv-07689-LB
           [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO WITHDRAW AS COUNSEL
          Case 3:18-cv-07689-LB Document 141 Filed 12/30/19 Page 2 of 2




1           Upon consideration of the Administrative Motion of Duane Morris LLP to withdraw as

2    counsel of record for defendants Falvey Cargo Underwriting Ltd., Navigators Underwriting Agency

3    Limited, Chubb Underwriting Agencies Ltd., Aegis London Holdings Ltd, Argenta Syndicate

4    Management Limited, Canopius Managing Agents Limited, Argo Managing Agency 1200, MS

5    Amlin PLC, Liberty Corporate Capital Ltd, Beazley Group Ltd., Cathedral Underwriting Limited

6    (UK), Axis Managing Agency Limited, Chaucer Syndicates Limited, Antares Underwriting Limited,

7    Hiscox Insurance Company Ltd, Allied World Assurance Company Holdings, GmbH, Ironshore,

8    Inc. and China re UK Ltd., IT IS HEREBY ORDERED that the motion is GRANTED and their

9    appearance is withdrawn,

10          IT IS SO ORDERED.

11

12           December 30, 2019
     DATED: ________________________
                                                      Hon. Laurel Beeler
13                                                    United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2                       Case No.: 3:18-cv-07689-LB
         [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO WITHDRAW AS COUNSEL
